IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


DEREK LEE,                                        : No. 16 WM 2017
                                                  :
                     Petitioner                   :
                                                  :
                                                  :
              v.                                  :
                                                  :
                                                  :
HONORABLE JUDGE DAVID R.                          :
CASHMAN,                                          :
                                                  :
                     Respondent                   :


                                          ORDER



PER CURIAM

       AND NOW, this 24th day of April, 2017, the Application for Leave to File Original

Process and the “Petition for Writ of Mandamus (and/or Extraordinary Relief)” are

DISMISED. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (explaining that hybrid

representation is impermissible).

       The Prothonotary is DIRECTED to forward the filings to counsel of record and to

strike the name of the jurist from the caption.